                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                            NO . 5:20-CV-00508-BO


UNITED STATES OF AMERICA,               )
                                        )
                     Plaintiff,         )         ORDER
                                        )
               V.                       )
                                        )
$35,835.00 IN U.S. CURRENCY,            )
                                        )
                     Defendant.         )


         Upon motion of the United States, for good cause shown, and for the reasons

and facts stated in the motion to seal and its supporting memorandum, it is hereby

ORDERED that the Government's Memorandum of Law in Support of Motion to Seal

filed Ex Parte and Under Seal [DE-15], Memorandum in Support of Motion to Stay

filed Ex Parte and Under Seal [DE-14] and its Exhibit A - Declaration of Special

Agent Timothy Thiel [DE-14-1], shall be sealed by the Clerk until further order of the

Court.

         SO ORDERED, this    __!1_ day of September, 2021.


                                        TERRENCE W. BOYLE
                                        UNITED STATES DISTRI




         Case 5:20-cv-00508-BO Document 18 Filed 09/07/21 Page 1 of 1
